tcmemo_2009_180 united_states tax_court stephen and karen meeh petitioners v commissioner of internal revenue respondent docket no 7370-08l filed date stephen and karen meeh pro_se ann l darnold for respondent memorandum opinion thornton judge pursuant to sec_6330 petitioners seek review of respondent’s determination sustaining a proposed levy with respect to their and income taxes 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated pursuant to rule when they filed their petition petitioners resided in oklahoma on date respondent sent petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing with regard to petitioners’ and income taxes on date petitioners submitted a timely form request for a collection_due_process or equivalent_hearing on which they indicated they wished to pursue an installment_agreement by letter dated date a settlement officer in respondent’s memphis tennessee appeals_office scheduled a telephone conference for date and requested that petitioners submit signed tax returns for and as well as form 433-a collection information statement for wage earners and self-employed individuals on date petitioners telephoned the settlement officer failing to reach her they left voice messages requesting to reschedule the hearing because of a work-related conflict the settlement officer returned the calls and left voice messages in a letter to petitioners dated date the settlement officer stated you did not call at the scheduled time and you had not called to indicate that this date and or time were not convenient the settlement officer acknowledged having received from petitioners the requested and tax returns but indicated that she had not received the requested form 433-a the letter requested that petitioners submit within weeks any additional information they wished to have considered on date petitioners faxed a letter to the settlement officer expressing their continued interest in a telephone hearing they indicated that they had been delayed in submitting the requested financial information because of changes in their financial circumstances as of the new year they requested that the record be clarified to show that contrary to the statements in the settlement officer’s date letter they had in fact exchanged recorded messages with the settlement officer seeking to reschedule the previously scheduled conference on date petitioner husband mr meeh telephoned the settlement officer to reschedule the hearing the settlement officer rescheduled the telephone hearing for a m date and informed petitioners that they had to provide all financial documentation by then in order for her to consider an installment_agreement mr meeh phoned for the hearing at the appointed time on date the settlement officer was on another call however and did not return mr meeh’s call until later that day leaving a voice message on date she left another voice message advising that if she did not hear from petitioners by close of business date she would have to close the case at p m on date petitioners faxed to the settlement officer the requested form 433-a and associated financial information the settlement officer reviewed this information and determined petitioners’ disposable income to be dollar_figure per month according to her case activity record on date the settlement officer telephoned petitioners to discuss the outcome and left a voice message for a return call according to the case activity record the settlement officer called petitioners again on january and date and left voice messages requesting a return call petitioners allege that mr meeh attempted several times after january to call the settlement officer on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy the notice_of_determination the notice_of_determination contains a summary of determination which states in its entirety your request for relief from the proposed levy action is being denied you did not present sufficient documentation to assist us is making an adequate decision under the collection_due_process sic the collection alternative you proposed was denied based on lack of documentation therefore appeals has sustained collections levy action see attachment for detailed information the appeals case memorandum attached to the notice_of_determination the attachment states in part summary and recommendation the taxpayer has not presented any information to dispute the appropriateness of the collection actions nor have they submitted any documentation to support a discussion of collection alternatives to appeals brief background the settlement officer offered you a face to face meeting correspondence hearing and or a telephonic hearing you did not indicate your preference therefore you were offered a telephonic hearing in which you failed to phone on the day and at the time that was originally scheduled for you discussion and analysis ii relevant issues presented by the taxpayer issue per form you made no comments concerning any issues to be raised in during sic the collection_due_process_hearing response the settlement officer issued a substantive contact letter dated date offering you a collection_due_process_hearing on date the settlement officer also requested you to complete a form 433-a collection information statement and to send form_656 with all required financial documentation and file the and federal_income_tax return you phoned on date leaving a voicemail message to reschedule the hearing the hearing was not held on date the settlement officer returned the phone call but was unable to reach you on date you filed the federal_income_tax returns for and you did not provide the financial information that was requested of you the settlement officer issued letter on date requesting a second response the settlement officer tried several other times to reach you on date you phoned for the conference you wanted the settlement officer to set up an installment_agreement you had not sent the financial information requested of you you were advised to provide the financial information by the settlement officer also rescheduled the hearing on that day you were informed of the consequences for not responding you phoned for the hearing leaving a voicemail message your call was return sic on the same day however we did not hold the hearing also the financial information was not sent the financial information was finally sent on date the information was reviewed and the settlement officer phoned you on date to discuss your account a voicemail message was left for you to return the call you did not respond after several unsuccessful attempts to reach you by telephone the settlement officer was unable to connect with you the settlement officer continued with normal processing procedures the settlement officer was unable to assist you or provide a collection alternative to you because you did not cooperate with us you were informed that we would continue to process your case based on the information in your case file if you failed to respond we are closing your case with the appeals_office iii balancing of the need for the efficient collection of the taxes with the concerns that the collection action be no more intrusive than necessary enforced collection is inevitably intrusive but it does not appear that any less intrusive action will meet the liability since you did not present any acceptable alternatives or provide a financial statement appeals believes that the levy action balances the need for efficient collection_of_taxes with the intrusiveness of the action discussion sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person under sec_6330 the determination to proceed with a collection action shall take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary once the appeals_office issues a notice_of_determination the taxpayer may seek judicial review in this court sec_6330 petitioners have not challenged their underlying liability accordingly we review the appeals determination for abuse_of_discretion see 114_tc_604 an action constitutes an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 129_tc_107 the principal reason given in the notice_of_determination for sustaining the proposed levy was petitioners’ failure to present sufficient documentation the attachment goes further stating that petitioners had failed to submit any documentation similarly the attachment indicates that the balancing test mandated by sec_6330 was satisfied because petitioners did not present any acceptable alternatives or provide a financial statement these stated grounds are contradicted by other statements in the attachment indicating as the administrative record shows that petitioners faxed the requested financial information to the settlement officer on date the administrative record also indicates that on the basis of the information petitioners provided the settlement officer was able almost immediately to calculate petitioners’ monthly disposable income the attachment states per form you made no comments concerning any issues to be raised in during sic the collection_due_process_hearing the form clearly indicates however that petitioners wished to pursue an installment_agreement the settlement officer failed to make any determination based upon the information petitioners provided as to whether petitioners would qualify for an installment_agreement see judge v commissioner tcmemo_2009_135 the attachment states you were offered a telephonic hearing in which you failed to phone on the day and at the time 2respondent alleges that the financial information petitioners submitted was incomplete but on this point as on others the record is too muddled for us to draw any firm conclusions other than to note as indicated above that the information was apparently sufficient for the settlement officer to calculate petitioners’ disposable income that was originally scheduled for you elsewhere however the attachment acknowledges that you phoned on date leaving a voicemail message to reschedule the hearing in fact the administrative record shows that the hearing was eventually rescheduled but did not take place because the settlement officer was unavailable when mr meeh phoned at the appointed hour respondent suggests we should look past these numerous errors and inconsistencies and uphold the determination on the ground that the settlement officer properly closed petitioners’ case because petitioners ultimately failed to return the settlement officer’s calls after date when petitioners finally submitted the requested financial information petitioners allege to the contrary that mr meeh returned all of the messages left for him and made yet another number of unsolicited calls to the appeals officer several after date petitioners’ allegations are we believe consistent with their general pattern of conduct as evidenced in the administrative record moreover their allegations are not inconsistent with the attachment to the notice_of_determination which merely states that the settlement officer was unable to connect with you we observe that the settlement officer had a history not only of being unavailable when petitioners tried to contact her even at a time that she had previously scheduled but of misrepresenting or failing to record petitioners’ efforts to contact her neither party appears to be without fault in particular petitioners were not always as prompt as they should have been in responding to the settlement officer’s communications and requests furthermore their track record is not heartening see meeh v commissioner tcmemo_2008_282 in the final analysis however the administrative record is badly muddled and the notice_of_determination is so permeated with errors and inconsistencies as to lack a sound basis in fact or law we conclude that it is appropriate to remand this matter to respondent’s appeals_office for the sole purpose of permitting petitioners if they wish to pursue their requested installment_agreement to reflect the foregoing an appropriate order will be issued 3in particular we note that the settlement officer’s date letter alleged with regard to the originally scheduled date telephone conference that petitioners had failed to call at the scheduled time and had failed to indicate that this date and or time were not convenient the administrative record clearly shows however that petitioners had in fact exchanged recorded messages with the settlement officer seeking to reschedule the previously scheduled conference because of a work-related conflict
